On Petition for Rehearing.
PER CURIAM.
[5] Judge Ray found the claims in controversy valid and infringed. This court, after a careful and thorough examination of the issues involved, affirmed the opinion. Now the defendant has engaged three new counsel, not apparently in the case when it was argued in this court, and asks for a reargument on the ground that the court misapprehended the scope of the invention. The defendant also asks that as a part of this motion it be permitted to exhibit to the court one of the defendant’s standard motor engines, a ‘structure which we understand not to be in evidence. This seems to us to be an extraordinary request, which, if granted, will introduce a novel, and, we might add, revolutionary, practice in patent causes. The question here is always: Did the District Court commit error? If, in considering this question, the court may take into consideration structures not in evidence, the proceeding here will not be one of review, but a new trial on evidence produced here for the first time. Considering the question on the record now before the court, we find no error which would justify a rehearing.
•Petition denied.